



Exhibit 10.4











AGREEMENT


for a Supply of Water


between


MIDDLESEX WATER COMPANY


and the


OLD BRIDGE MUNICIPAL UTILITIES AUTHORITY












____________________________________________
Entered into as of July 27, 2011
____________________________________________


 
 

--------------------------------------------------------------------------------

 


This Agreement (hereinafter referred to as the “Agreement”) is entered into as
of this 27th day of July, 2011, between:


MIDDLESEX WATER COMPANY, a public utility and corporation organized under the
laws of the State of New Jersey, with offices at 1500 Ronson Road, Iselin, New
Jersey (hereinafter referred to as “Middlesex”)


and the


OLD BRIDGE MUNICIPAL UTILITIES AUTHORITY, a public body corporate and politic of
the Township of Old Bridge, County of Middlesex, State of New Jersey, organized
pursuant to N.J.S.A. 40:14B-1, et seq. (hereinafter referred to as “Old
Bridge”).


W I T N E S S E T H:
WHEREAS, Middlesex owns and operates a public water supply system; and
WHEREAS, Old Bridge has requested that Middlesex provide it with a supply of
water for private and public use; and
WHEREAS, Middlesex has been providing a supply of water to Old Bridge pursuant
to an agreement dated November 17, 1986, as amended April 21, 1999 and May 7,
2003; and
WHEREAS, the parties have determined that it is in their mutual best interest to
amend and restate such agreement relating to the supply of water for public and
private use, and the provisions of this Agreement are designed to accomplish
such purpose; and
WHEREAS, this Agreement is designed to replace any and all existing agreements
between the parties relating to a supply of water.
Now therefore, in consideration of the premises and of the mutual covenants
herein contained, the parties agree that:
1.             Supply of Water.
Middlesex agrees to supply Old Bridge with water, and Old Bridge agrees to
accept such water upon the terms and conditions set forth herein.


 
-2-

--------------------------------------------------------------------------------

 


2.             Term.
The term of this Agreement shall be ten (10) years from the date hereof.  Except
as otherwise provided herein, or as the parties may mutually agree upon, service
shall terminate on a date that is twelve (12) years following the date hereof.
At the end of such time, however, at the sole option of Old Bridge, the
Agreement may be renewed for an additional period of up to twenty (20) years,
from the date of expiration, and thereupon the terms of the Agreement shall
otherwise remain in full force and effect.  If Old Bridge intends to exercise
this option to renew, Old Bridge shall provide to Middlesex written notice
thereof at least three hundred sixty-five (365) days prior to the termination of
this Agreement.
The terms of the Agreement shall remain in effect after the termination date and
any periods of renewal of the Agreement, unless written notice of intention to
terminate the Agreement is given by either party at least three hundred sixty
five (365) days prior to the end of any such period.  In the event that such
notice has not been given, the Agreement shall remain in effect until the
earlier of (a) renewal or modification of the Agreement by consent of both
parties, or (b) a date no less than three hundred sixty five (365) days after
the date that either party provides written notification of termination.
3.             Rates.
Old Bridge shall pay Middlesex at a rate which is the sum of (a) the rate for
Service Under Contract pursuant to Rate Schedule No. 5 of Middlesex’s tariff,
currently at the rate of $1,937.90 per million gallons (Exhibit A attached
hereto), and (b) the rate for Transmission Service South River Basin pursuant to
Rate Schedule No. 7 of Middlesex’s tariff, currently at the rate of $508.63 per
million gallons (Exhibit B attached hereto); or as applicable rates and tariffs
may be established and/or changed from time to time with the approval of the New
Jersey Board of Public Utilities (“BPU”) as required by law.  (Such rate is
hereinafter


 
-3-

--------------------------------------------------------------------------------

 


referred to as the “Contract Rate.”)  Old Bridge shall pay Middlesex at the said
Contract Rate for the greater of the Daily Minimum quantity of water (as defined
below in Article 7) or for all water delivered to Meter Stations (as defined
below in Article 5 (Meter Stations/Points of Delivery) up to and including the
Allowable Excess as determined under Article 8 (a).  Old Bridge shall pay
Middlesex at the applicable Peaking Charges, set forth in Article 8, for all
water in excess of the Allowable Excess.
4.             Delivery System.
Water to be supplied by Middlesex hereunder shall be delivered to Old Bridge
through Middlesex’s water transmission system and all existing interconnections
located on such transmission system as existed at the date of this Agreement and
such other interconnections as may be reasonably agreed upon from time to time.
5.             Meter Stations/Points of Delivery.
The parties understand and agree that delivery shall be made through such points
of delivery in Old Bridge Township as may be reasonably agreed upon from time to
time by the parties (hereinafter referred to as “Meter Stations”).  Water so
supplied shall be metered at the Meter Stations.
6.             Meters, Services and Other Appurtenances.
Middlesex shall furnish, install and maintain at its own cost such service
connections and meters as it shall deem necessary for connection to the Meter
Stations.  The meters and service pipes shall remain the property of
Middlesex.  Middlesex shall maintain and verify the accuracy of said meters
annually, and Old Bridge shall have the right of access to the Meter Stations to
test the meters by a certified meter technician at any reasonable time upon
written notice.  Old Bridge shall provide for furnishing, installing and
maintaining at its own cost all other piping, fittings, valves, meter pits or
vaults and appurtenances, including pressure reducing stations, necessary to
take water from Middlesex.


 
-4-

--------------------------------------------------------------------------------

 


7.             Minimum Payment Obligation.
(a)           Old Bridge shall be obligated to pay for the Daily Minimum
quantity of water at the Contract Rate.  “Daily Minimum” shall mean
 
(i)
Two (2.0) million gallons of water a day, or

 
(ii)
Such greater amount as may be elected under Article 7 (b) of this Agreement.

(b)           At any time during the term of this Agreement, Old Bridge may
elect, upon written notification to Middlesex, to increase the Daily Minimum
quantity of water to a greater quantity of water (hereinafter referred to as the
“Revised Daily Minimum”).  Once such an election is made by Old Bridge, the
Revised Daily Minimum quantity of water shall remain in effect for a period of
at least twelve (12) months from the effective date of such election unless
further increased pursuant to this Agreement.  At the end of such twelve (12)
month period, the Revised Daily Minimum shall remain in effect unless Old
Bridge, at its sole option, shall further amend (increase or decrease) the
Revised Daily Minimum.  Each such election to amend shall be on written notice
to Middlesex and shall remain in effect for a period of twelve (12) months from
the effective date of such election unless further increased pursuant to this
Agreement.  Any election to decrease the Revised Daily Minimum shall not be
reduced below the initial amount of two (2) million gallons of water a day
specified in Article 7(a)(i) of this Agreement.
8.             Peaking Charges.
(a)           The total daily quantity of water taken by Old Bridge at the Meter
Stations may exceed the Daily Minimum or the Revised Daily Minimum by up to 50%
on a 24-hour basis without affecting the Contract Rate.  The quantity of water
taken in the peak hour multiplied by 24 may exceed the Daily Minimum or the
Revised Daily Minimum by up to 100% without affecting the Contract Rate.  Such
excess quantities of water are known as the “Allowable Excess”.


 
-5-

--------------------------------------------------------------------------------

 


(b)           If the quantity of water taken in a 24-hour period shall exceed
the Daily Minimum or the Revised Daily Minimum by more than 50%, (“Daily Peaking
Excess”), Old Bridge shall pay for such Daily Peaking Excess at a rate (the
“Daily Peaking Rate”) determined by the following formula:
 
(i)
A fraction (the numerator of which is the actual daily usage; and the
denominator of which is the applicable Daily Minimum or Revised Daily Minimum
then in effect multiplied by 1.5) multiplied by the Contract Rate.

For example, if the actual daily usage is 4.2 million gallons, and the Daily
Minimum is 2 million gallons and the Contract Rate is $2,446.53:
    4.2                  x           Contract Rate
2 x 1.5
 
1.4                       x           $2,446.53 = $3,425.14 (Daily Peaking Rate)
In this example, the charge for the Daily Peaking Excess would be $4,110.17
calculated as follows:
4.2           -           3.0 (Allowable Excess) = 1.2 (Daily Peaking Excess)
1.2           x           $3,425.14 = $4,110.17
 
(c)          If the quantity of water supplied in the maximum peak hour
multiplied by 24 shall exceed the Daily Minimum or the Revised Daily Minimum by
more than 100%, (“Hourly Peaking Excess”) Old Bridge shall pay for such Hourly
Peaking Excess with a charge (the “Hourly Peaking Charge”) determined by the
following formula:
 
(i)
A fraction (the numerator of which is the quantity of water supplied in the
maximum peak hour multiplied by 24; and the denominator of which is the
applicable Daily Minimum



 
-6-

--------------------------------------------------------------------------------

 


 
   or Revised Daily Minimum then in effect multiplied by 2.0) multiplied by the
Contract Rate.

For example, if the quantity of water supplied in the maximum peak hour
multiplied by 24 equals 5 million gallons; and the Daily Minimum is 2 million
gallons and the Contract Rate is $2,446.53:
   5                     x           Contract Rate
2 x 2

 
1.25                   x           $2,446.53 = $3,058.16 (Hourly Peaking Charge)
 
In this example, the charge for such Hourly Peaking Excess would be
$3,058.16.  A similar calculation would be made for each day there is an Hourly
Peaking Excess, but there shall not be more than one such Hourly Peaking Charge
in each 24-hour period.
(d)           In no instance, and under no conditions, shall the daily 24-hour
quantity of water supplied and purchased under this Agreement exceed nine (9)
million gallons, nor shall the maximum hourly flow exceed the rate of twelve
(12) million gallons per day, unless otherwise agreed in writing by the parties.
9.              Payment.
The terms are net cash on presentation of invoice.
10.           Combined Charge.
Payments for water (in excess of the Daily Minimum or the Revised Daily Minimum
and adjustments of the Daily Minimum or the Revised Daily Minimum under Article
7) shall be determined on the basis of the combined total daily quantity of
water supplied through all the Meter Stations as determined by meter readings at
said Meter Stations.


 
-7-

--------------------------------------------------------------------------------

 


11.           Meter Readings.
Middlesex will read the meters daily (at a regular hour determined by Middlesex)
for all water supplied to Old Bridge at each connection then in operation.
12.           Definitions.
Where the words “daily” or “24 hours” are used in this contract, they shall
refer to the 24-hour period between the daily meter readings.
13.           Quality.
All water delivered to Old Bridge by Middlesex under this Agreement shall comply
with all Federal and State requirements for safe drinking water.
14.           Scheduling.
Middlesex shall have the right to modify its rate of delivery to manage its
system requirements in accordance with accepted operating procedures.  Old
Bridge shall give Middlesex reasonable advance notice of any anticipated
departures from its then normal usage.
15.           Exceptions for Emergencies.
The Daily Minimum or Revised Daily Minimum payment obligation shall not be
affected in the event that the amount of water supplied by Middlesex to Old
Bridge exceeds the daily or hourly limitations established herein for not more
than twenty four (24) hours in case of documented fire or main break emergencies
experienced by Old Bridge and for not more that five (5) days in the case of
other catastrophes experienced by Old Bridge requiring an emergency supply of
water, provided Middlesex is promptly notified that any such emergency exists.
16.           Excused Performance.
Middlesex agrees to provide a continuous, regular and uninterrupted supply of
water at the Meter Stations, subject to delays in initiating service or
interruptions in service by reasons of acts of God, accident, strike, legal
process, or other cause beyond its control, or failure, refusal, or delay on the
part of any governmental or regulatory body having jurisdiction in issuing
permits, approvals,


 
-8-

--------------------------------------------------------------------------------

 


authorizations, licenses, rights-of-way or the like.  Middlesex shall not be
liable for damages to Old Bridge by reason of inadequate pressure or volume or
quality or failure to provide water for any cause whatsoever provided that the
same does not arise out of the negligence of Middlesex.  In the event of an
interruption in service Middlesex agrees to act diligently within the bounds of
normal operating procedures to return service to normal.
17.           Indemnification.
Old Bridge shall completely indemnify, protect and save harmless Middlesex from
any and all costs, expenses, liability, losses, claims, suits and proceedings of
any nature whatsoever arising out of the water service by Old Bridge.  However,
as to claims involving water quality, this paragraph is intended not to apply to
water until after it is delivered to Old Bridge’s system, i.e., after water is
supplied through points of delivery referred to in Article 5.
Middlesex shall completely indemnify, protect and save harmless Old Bridge from
all costs, expenses, liability, losses, claims, suits and proceedings of any
nature whatsoever caused by any breach by Middlesex of its obligations under
this Agreement.
Notwithstanding anything herein to the contrary, each party’s aggregate
liability to the other arising out of or in connection with this Agreement shall
not exceed an amount equal to one year’s gross revenues required to be paid by
Old Bridge to Middlesex based upon the Daily Minimum or Revised Daily Minimum in
effect at the time of the occurrence giving rise to the liability, and each
party hereby releases the other from any liability in excess thereof.  This
paragraph is not intended to limit either party’s liability to third parties.
18.           Regulatory Approvals.
This Agreement shall be filed with and subject to approval by the BPU and the
New Jersey Department of Environmental Protection as may be required by law.


 
-9-

--------------------------------------------------------------------------------

 


Middlesex shall expeditiously initiate the said filings for the said
approvals.  Both parties agree to cooperate and act in good faith in connection
with obtaining these and any other regulatory authorizations.
19.           Miscellaneous.
To the extent not inconsistent with this Agreement, all other provisions of
Middlesex’s tariff shall be deemed to govern service hereunder.
This Agreement shall be governed by and interpreted in accordance with the laws
of the State of New Jersey.
IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the day and year first written above.



 
MIDDLESEX WATER COMPANY
ATTEST:
                 
By:
 /s/Dennis W. Doll
/s/ Kenneth J. Quinn
 
Dennis W Doll, President
Kenneth J. Quinn
   
Secretary
                 
OLD BRIDGE MUNICIPAL
 
UTILITIES AUTHORITY
ATTEST:
                 
By:
/s/Thomas Galante
/s/Kiran Desai
 
Thomas Galante, Chairman
Kiran Desai, Secretary
   

 
 
 
-10-

--------------------------------------------------------------------------------

 




MIDDLESEX WATER COMPANY
Nineteenth Revised Sheet No. 40
 
Canceling
B.P.U. No. 1 - WATER
Eighteenth Revised Sheet No. 40____



RATE SCHEDULE NO. 5


SERVICE UNDER CONTRACT - SC




APPLICABILITY:


Applicable to service provided under special agreements.  Such special
agreements are available to customers that meet criteria as specified by the
Board of Public Utilities and such agreements will be filed with the Board on a
case by case basis.


CHARACTER OF SERVICE:


Continuous except as limited by "Standard Terms and Conditions".


RATE:


All water used shall be charged at the rate of $1,937.90 per million gallons.


TERMS OF PAYMENT:


Bills will be rendered monthly.
A customer has at least 15 days from the postmark on the bill to pay a valid
bill for service.




SPECIAL PROVISIONS:


As provided under special agreements.





 





     
Date of Issue:
August 17, 2009
Effective for service
 
 
Rendered on and after:
Issued by:
Dennis W. Doll, President
   
1500 Ronson Road
March 17, 2010
 
Iselin, New Jersey 08830-3020
 



Filed pursuant to an Order of the Board of Public Utilities, State of New
Jersey, dated March 17, 2010, in Docket No. WR09080666.



 
-11-

--------------------------------------------------------------------------------

 




MIDDLESEX WATER COMPANY
Ninth Revised Sheet No. 42
 
Canceling
B.P.U. No. 1 - WATER
Eighth Revised Sheet No. 42_____





RATE SCHEDULE NO. 7




TRANSMISSION SERVICE SOUTH RIVER BASIN - TR-SRB




APPLICABILITY:


Applicable to water transmission service to the South River Basin area provided
to customers under special agreements at the option of the Company.


CHARACTER OF SERVICE:


Continuous except as limited by "Standard Terms and Conditions".


RATE:


All water used shall be charged at the combined rate of $508.63 per million
gallons for transmission plus the rate for Service Under Contract as provided in
Rate Schedule No. 5.
 


TERMS OF PAYMENT:


As provided by contract.
Bills to be rendered monthly.
A customer has at least 15 days from the postmark on the bill to pay a valid
bill for service.


SPECIAL PROVISIONS:


As provided under special agreements.










Date of Issue:
August 17, 2009
Effective for service
   
Rendered on and after:
Issued by:
Dennis W. Doll, President
   
1500 Ronson Road
March 17, 2010
 
Iselin, New Jersey 08830-3020
 



Filed pursuant to an Order of the Board of Public Utilities, State of New
Jersey, dated March 17, 2010, in Docket No. WR09080666.

 
-12-
